El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
 El primer señalamiento de error lee así:
“La Corte de Distrito de Mayagüez por su Juez Hon. Charles 33. Foote, que es el Juez regular de dicha corte, cometió error a’l abstenerse de resolver y al no resolver la moción presentada por la representación de las demandantes solicitando que por la corte se declarara nulo todo lo actuado por el Ledo. Tomás Torres Pérez por la razón de que éste no tenía autoridad para actuar.”
Sucede que el juez en propiedad de Mayagüez, Charles JE: Foote, originalmente se negó a presidir esta causa de-bido a su relaciones íntimas con la familia de uno de los demandados, o sea con la del Sr. Bianchi. A consecuencia *522de ello el Gobernador designó al Sr. Tomás Torres Pérez: para qne actuara como juez. El caso fué oído ante él y al presentarse una excepción previa resolvió la causa a. favor de los demandados. En el ínterin esta corte, en el caso de Saavedra v. Mestre, Juez de la Corte de Distrito de Aguadilla, 43 D.P.R. 288, resolvió que ésa no era la forma correcta para obtener un sustituto. Entonces las apelantes-acudieron ante el juez Poote y le pidieron que anulara Ios-procedimientos. El oyó la moción más no tomó acción al-guna, toda vez que anteriormente se babía inhibido.
Estamos bastante convencidos de que un mandamus sería el verdadero remedio en el presente caso, de proceder, pero-no es necesario que basemos nuestra decisión solamente en. ese fundamento. Todo lo que el Juez Poote hizo fué ne-garse a actuar.
De todos modos, no tenemos duda alguna de que Tomás Torres Pérez se convirtió en un juez de facto a virtud del consentimiento de las partes, y que las apelantes no pueden, suscitar error alguno por este motivo. No se planteó cues-tión alguna ante dicho juez respecto a su autoridad para actuar.
Además no se ha elevado a este tribunal escrito de ape-lación alguno contra la actuación del Juez Poote negándose a considerar la moción para anular, y dudamos tener ju-risdicción.
La demanda en este caso fué radicada el 25 de fe-brero de 1931. En ella se solicitaba la nulidad de cierto procedimiento judicial iniciado por Salvador Nadal ante la extinguida Corte de Primera Instancia de Mayagüez, contra Nadal & Co., como liquidadora de la sociedad de Nadal & Cuebas. Uno de lo fundamentos fué que el recurso era nulo e ineficaz bajo la ley entonces vigente. Otro fué que el procedimiento era nulo e ineficaz toda vez que el mismo era resultado de una conspiración fraguada por el referido Salvador Nadal y su primo Blas Nadal con el fin de de-fraudar a Ernesto Patxot y Blanch de su condominio en *523la hacienda Altagracia; que los demandantes son los here-deros del aludido Ernesto Patxot y dueños de una partici-pación de dicha finca y tienen derecho a poseerla en común con los demandados Juan Bianchi y Guillermo Cabrera. Esto es substancialmente copia de la primera parte del ale-gato de las apelantes, el que procede a exponer otras ale-gaciones de la demanda aduciendo otras nulidades y recla-maciones consiguientes de las apelantes por razón de dichas nulidades primordiales. Los demandados en el pleito lo eran Bamón y Nelly Nadal y Mangual como sucesores de Blas Nadal; Carmen Nadal, como única heredera de Salvador Nadal, y Juan Bianchi Bosafa y Guillermo Cabrera y Cuesta. Varios de lo demandados excepcionaron la de-manda por distintos fundamentos. La corte sostuvo algu-nas o todas las excepciones.
La relación del caso hecha en el alegato de las apelantes es deficiente al no exponer el origen del título de Bianchi y Cabrera (quienes alegan ser dueños de todo el título), a porque estos dos demandados eran copartícipes con las demandantes. El alegato no da color a las reclamaciones de estos dos demandados en oposición a las de las deman-dantes. La relación es igualmente deficiente al no exponer concisamente los hechos alegados en la demanda tendentes a demostrar la naturaleza de la supuesta conspiración entre Blas Nadal y Salvador Nadal, o el supuesto conocimiento-que este último tenía de la existencia de un título en Patxot independientemente del título de éste en la firma de Nadal & Co., o cuál era su participación, de tenerla, en dicha socie-dad. Según veremos la demanda no aducía una causa de acción debido a defectos similares.
Se presentaron excepciones previas por falta de hechos para determinar una causa de acción, indebida acumulación de acciones, indebida acumulación de partes demandadas, y prescripción. De la lectura que hemos hecho de la opinión vemos que la prescripción fue la cuestión principal alegada para sostener la excepción pero, al igual que hicieron los apelados hasta cierto punto, discutiremos - la suficiencia de *524la demanda. La prescripción se suponía aparecer de la faz de la demanda.
Los motivos de nulidad alegados fueron:
“(a) Que Salvador Nadal y Blas Nadal se habían confabulado para privar a Ernesto Patxot de ciertos derechos que tenía en la Hacienda Altagracia por virtud de un contrato privado que luego se elevó a escritura pública, (5) que Salvador Nadal ocultó al tribunal la verdad de los hechos y que no se citó a Ernesto Patxot, (c) que el crédito hipotecario por el cual ejecutó Salvador Nadal estaba ilíquido, sujeto a novaciones, se había cancelado por confusión de derechos y no se adeudaba por la Hacienda Altagracia, y (d) que, como consecuencia de los hechos anteriormente alegados la corte ca-recía de jurisdicción en el asunto.”
Ahora bien, sucede, y no hay duda de ello, que Salvador Nadal compró o adquirió un crédito hipotecario existente .contra la finca Altagracia y en su oportunidad lo ejecutó. La deudora, conforme se desprendía del registro, era sola y exclusivamente la sociedad de Nadal & Co. Así pues, ne-cesariamente, bajo la ley hipotecaria y su reglamento, el ■ acreedor tenía que proceder contra esa sociedad.
Aparece de la demanda que Patxot había adquirido un interés en la Hacienda Altagracia y que el mismo nunca fué inscrito. La falta de inscripción no fué ocasionada por Salvador Nadal ni tampoco por Blas Nadal. Salvador Nadal si su hipoteca estaba vencida, tenía derecho a eje-cutarla. No importa el conocimiento que tuviera, no estaba .obligado por los convenios celebrados por Blas Nadal y Patxot. De la demanda se desprende que Patxot perdió la razón y que se le nombró una tutora. Un acreedor que ejecute solamente tiene que prestar atención al déudor que figura en el Registro. Torres v. Lothrop, Luce & Co., et al., 16 D.P.R. 180; 231 U. S. 171.
Dudamos que el conocimiento de Salvador Nadal fuera alegado suficientemente, más ello no importa según ya he-mos dicho. Véase Calderón v. Auxilio Mutuo, 42 D.P.R. 414, 415, 417.
*525 Las alegaciones de la demanda al efecto de que la hipoteca no había sido liquidada, que estaba sujeta a novaciones, y que surgió nna confusión de derecho, no son alegaciones últimas de hechos (ultimate statements of facts). Son conclusiones de derecho que deben ser resueltas por la corte. El hecho de si la deuda estaba vencida o no dependía de los hechos al igual que la cuestión de novación o confusión de derecho. Uno de los apelados sugiere que este pleito es un ataque colateral y resolvemos que tiene razón. Patxot no era el deudor a que se refiere el artículo 175 del reglamento de la Ley Hipotecaria. Él dejó de inscribir sus derechos y Salvador Nadal y los que de éste adquirieron, estaban protegidos por los artículos 33 y 34 de la ley hipotecaria. Estas consideraciones son especialmente ciertas en lo que a los supuestos dueños de la finca en la actualidad, Bianchi y Cabrera, se refieren.
Los apelados discuten la cuestión de prescripción y citan ciertos casos. Ta que Salvador Nadal adquirió la propiedad en 1903 y Cabrera y Bianchi en 1907 sin que apareciera defecto alguno en el registro, no solamente co-rrió la prescripción ordinaria, sino también la extraordina-ria si el título de Salvador Nadal puede agregarse al título adquirido por Bianchi y Cabrera, como así lo creemos. No podemos convenir con los apelantes en que el título de Salvador Nadal era enteramente inexistente. Esto sería ir contra la jurisprudencia citada.

La sentencia debe ser confirmada.

El Juez Asociado Señor Hutchison disintió.*
Los Jueces Presidente Señor Del Toro y Asociado Señor Córdova Dávila no intervinieron.